Order filed June 30, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00093-CV 
                                                    __________
 
                         VENTURE
COTTON COOPERATIVE AND
                            NOBLE
AMERICAS CORP., Appellants
                                                             V.
                       SHELBY
ALAN FREEMAN ET AL., Appellees

 
                                   On
Appeal from the 106th District Court
Gaines County,
Texas
                                                Trial
Court Cause No. 11-02-16176 

 
                                                                   __________
 
                                                         No. 11-11-00094-CV 
                                                    __________
 
                         VENTURE
COTTON COOPERATIVE AND
                            NOBLE
AMERICAS CORP., Appellants
                                                             V.
                               ROGER
NEITSCH ET AL., Appellees

 
                                   On
Appeal from the 106th District Court
                                                            Gaines
County, Texas
                                                Trial
Court Cause No. 11-02-16184 

 


 
                                                                     O
R D E R
 
            Each
appeal is an interlocutory appeal from an order denying a motion to compel
arbitration.  Appellees in each case have filed in this court an opposed motion
to correct the reporter’s record, which is shared in these appeals, urging most
notably that some of the exhibits admitted into evidence were missing from the
record.  Appellees also assert other minor objections to the reporter’s record.
 We abate these appeals.
            Appellees
do not state in their motions which exhibits are missing, but in an attachment
to the appendix, the trial court references “Plaintiffs’ Exhibits one through
ten” as the allegedly missing exhibits.  We note that the reporter’s record
filed in this court contains Plaintiffs’ Exhibits Nos. 1 through 10.
            However,
because the parties are unable to agree and because this court is unable to
determine at this time what, if any, exhibits are missing from the reporter’s
record, we will abate these appeals so that the trial court can conduct a
hearing and settle the dispute pursuant to Tex.
R. App. P. 34.6(e).  Pursuant to Rule 34.6(e)(2), the trial court is
directed to settle the dispute and, if it finds any inaccuracies in the text or
the exhibits, to direct the court reporter to file any corrections in this
court.  The trial court clerk is directed to file supplemental clerk’s records
containing any findings made by the trial court, and the court reporter is
directed to file a supplemental reporter’s record from the hearing.  These
records are due to be filed in this court on or before August 1, 2011.  
            The
appeals are abated.  
 
June 30, 2011                                                              PER
CURIAM
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.